Citation Nr: 1412617	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the claim in November 2013 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In its last remand, the Board requested that all outstanding VA treatment records be obtained, including from the Des Moines VA medical facilities.  The RO obtained an X-ray report dated in September 1991 which was labeled in the VBMS file as from the Des Moines VA medical center (VAMC).  However, the record does not specify the facility name and there are no other records from that facility or from 1991.  The Board acknowledges that it is unlikely that an X-ray was taken without any medical treatment before or after it and there is no evidence or formal finding that such records were unobtainable in the file.  Therefore, as it appears VA records are still outstanding, a remand is necessary to obtain them.  

In addition, the VA examination report obtained pursuant to the Board remand included an opinion based on an inaccurate factual history.  In rendering a negative opinion, the examiner stated that the first evidence of a back disability is dated in 2005, when, in fact, the 1991 X-ray demonstrated degenerative disc disease of the lumbar spine.  Therefore, a new VA examination is necessary.  The Board requests that this examination be conducted by a medical doctor with appropriate expertise given the nature of this claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified doctor to determine whether any current lumbar spine disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability, to include degenerative disc disease of the lumbar spine, had onset in service or is otherwise related to a disease or injury in service, including the reported in-service accident.  

The examiner is advised that the Veteran, his spouse, and B.L.S. are competent to report his symptoms and history and such reports much be specifically acknowledged and considered in formulation any opinions.  

If the examiner discounts the Veteran's reports or other lay testimony, he or she should provide a reason for doing so.

The examiner is also advised that the absence of evidence of treatment for low back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



